Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Objections
Claims 17-18 are objected to because of the following informalities:  
Claim 17 recites “wherein the two-dimensional linear array of pores forms an nxm matrix, wherein n is the number of pores in each row and m is the number of pores in each row.” This appears to be a typo as both n and m are described as being rows instead of columns. Therefore claim 17 should be changed to recite “wherein the two-dimensional linear array of pores forms an nxm matrix, wherein n is the number of pores in each row and m is the number of pores in each .” 
Claim 18 recites “The method of claim 3, wherein the nxm matrix is at least a 3x3 matrix.” This is interpreted as having a typo and should be changed to “The method of claim  17, wherein the nxm matrix is at least a 3x3 matrix.
Appropriate correction is required. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the Connective tissue is tissue that supports and connects other tissues and parts of the body.” Based on this section connective tissue is broadly defined which is fine which is why claims 1 and 17-18 are not indefinite. However, with respect to claims 2-16 there are not clear boundaries for what specifically is the connective tissue with the recited tissue. For example, claim 7 recites “wherein the connective tissue is bone”.  Does the connective tissue encompass the entire bone or a subsection of the bone? Similarly, to this example, the rest of these claims do not provide a clear boundary as to what specifically is the target. This is particularly important as a limitation of independent claim 1 recites that a pore 90% of the depth of the target is created. 90% of the entire bone thickness vs 90% a subsection of bone thickness can make a big difference as to what is being claimed. For this examination, any pore or hole in the claimed target tissue is interpreted as reciting the claimed limitation this is because the connective tissue as currently claimed can be reasonably interpreted as being just a top subsection like a 1 micrometer of the surface and ablating to this depth or beyond so arbitrary boundary recites the claimed limitation. Additionally, based on paragraph 3 of applicant’s disclosure recites “The loss of flexibility or alterations of fundamental properties of connective tissue may change the overall desired properties of the connective tissue and may also undesirably affect the surrounding tissues, structures, organs, or systems related to the connective tissue.” Based on this section of applicant’s disclosure it appears that connective tissue can be interpreted as a separate 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8348932. Although the claims at issue are not identical, they are not patentably distinct from each other because, Claim 1 of US pat 8348932 includes all the limitations of claim 1 of applicant’s invention with the .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


Claim(s) 1 and 17 are is/are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Lin et al (US 20050279369).
Regarding Claim 1
Lin discloses
A method of treating [see title of Lin “Method And Apparatus For The Treatment Of Presbyoipia And Glaucoma By Ciliary Body Ablation” connective tissue [see element 17 and para 42... “sclera layer” is at least connective tissue]  comprising:

at least partially affecting normal healing of the perforations [see para 24… see “post-operation medication such as pilocarpine or medicines with similar nature that may cause ciliary body contraction to stable and/or enhance the post-operative results 
after the ablation-method” use of medication for healing at least recites the claimed limitation] ; 
wherein the pores are arrayed according to rows and columns [see Fig. 6b… there are 12 spots with  6 rows and 2 columns]; 
and wherein the pores are arranged in a polygonal shape [see Fig. 6b which makes a rhombus shape which is at least a polygonal shape].

Regarding Claim 17, see labelled Fig. 6B directly below 

    PNG
    media_image1.png
    350
    618
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin.
Lin discloses the invention substantially as claimed including all the limitations of claim 1.

At the time the invention was made it would have been a matter of design choice to use a 3x3 matrix instead of a 6X2 matrix because applicant does not provide any specific reason why pores in a 3x3 matrix would perform better than a different matrix configuration such as the 6x2 matrix used by Lin. Furthermore, since the same result of increased flexibility will occur [see para 18 of Lin see “A further objective is to provide a treatment for presbyopia”… presbyopia is a condition where the eye loses elasticity and becomes rigid… therefore treatment of presbyopia results in increased elasticity therefore an increase in flexibility], one of ordinary skill would understand a different matrix configuration would perform the same result.

Claims 2-16 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Lin as applied to claim 1 above, and further in view of Sand et al (US 20030028228) hereafter known as Sand.
Lin discloses the invention substantially as claimed including all the limitations of claim 1 which includes increase of flexibility in the eye [see para 18 of Lin see  “A further objective is to provide a treatment for presbyopia”… presbyopia is a condition where the eye loses elasticity and becomes rigid… therefore treatment of presbyopia results in increased elasticity therefore an increase in flexibility].
	However, Lin is directed only to the treatment of connective tissue in the eye and therefore fails to disclose treating tissue of other parts of the body including connective tissue that is ear tissue, kidney tissue, ovary tissue, aponeurose tissue, neural sheath 
	Sand discloses that the basic structural fiber of all connective tissues is collagen [see para 28…The basic structural fiber in all connective tissues is collagen.] including the eye [see abstract of Sand…  “treatment of ocular collagen connective tissue”].
	It would have been obvious to one having ordinary skill to apply Lin’s device to treat other connective tissue outside the eye including ear tissue, kidney tissue, ovary tissue, aponeurose tissue, neural sheath tissue, bone, cartilage, ligament, tendon, dura mater, lymph node tissue, spleen tissue, vascular vessel tissue, heart tissue, or muscle tissue as recited in claims 2-16 because all of these tissues are composed of the same building block of collagen. Therefore since the same composition is being treated, one would expect a predictable result of an increase in flexibility by applying pores that go through an entire layer of connective tissue throughout the body. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEBASTIAN X LUKJAN whose telephone number is (571)270-7305.  The examiner can normally be reached on Monday - Friday 7:30AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




SEBASTIAN X LUKJAN
/SXL/Examiner, Art Unit 3792  


/GARY JACKSON/Supervisory Patent Examiner
Art Unit 3792